Case 4:20-cv-02078-MWB Document 193-4 Filed 11/20/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR
PRESIDENT, INC., ef ai.,
NO. 20-CV-02078-MWB
Plaintiffs,

Vv.

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, ef al.,

Defendants.

 

DECLARATION OF FRANK DEAN, MAIL-IN ELECTION
DIRECTOR FOR MONTGOMERY COUNTY’S VOTER
SERVICES OFFICE
I, Frank Dean, make this Declaration and state as follows:

1. Iam of legal age and competent to provide this Declaration.

2. Jam the Mail-In Election Director for Montgomery County’s Voter Services Office.

3. The Montgomery County Commissioners are three elected officials in charge of elections
and voter registration for Montgomery County. The Commissioners set and enforce
department policies to administer voter registration and conduct elections in accordance
with federal and state voter registration and election laws.

4. Pursuant to the Pennsylvania Election Code, the Commissioners constitute the Board of

Elections for Montgomery County. The day to day operations of the Board, including

much of the work described below that is performed in preparation for elections, is
Case 4:20-cv-02078-MWB Document 193-4 Filed 11/20/20 Page 2 of 6

conducted by its employees, and overseen by the Voter Services Office and the offices of
the County Commissioners. References below to “the Board” include the work of the
Board staff, the Voter Services Office, and the offices of the County Commissioners in
preparation for the election and are not limited to matters on which the three-member
Board of Elections has reached a formal determination.

By virtue of my work as the Voter Services Office’s Mail-In Election Director, I have a
thorough knowledge of Montgomery County’s election procedures and administration
and have firsthand knowledge of the Board’s preparation for and execution of the pre-
canvassing and canvassing of ballots for the general election in Montgomery County on
November 3, 2020. The factual statements herein are based on my personal knowledge
and on records created and maintained by the Board as part of its regularly conducted
activities.

. Last year, the state legislature enacted Act 77 of 2019, which significantly changed the
requirements for voter registration and elections beginning with the 2020 primary
election.

Act 77 required for the first time that the Board provide a no-excuse mail-in ballot to
voters who are not eligible for absentee ballots. Voters could apply for these ballots

up until October 27, 2020, for the 2020 General Election.

. Voters can apply for mail-in or absentee ballots online or by a paper application.

Under 25 P.S. § 3150.12b and § 3146.2b for mail-in and absentee ballots,

respectively, the Board determines the qualifications of the applicant by verifying the
proof of identification and comparing the information provided on the application

with the information contained in the voter’s registration records.
9.

10.

11.

12.

13.

Case 4:20-cv-02078-MWB Document 193-4 Filed 11/20/20 Page 3 of 6

The Board provided mail-in and absentee ballots only to voters who requested them. The
Board provided mail-in and absentee ballots to these voters, along with instructions for
filling out and returning the ballots using the two envelopes provided — the inner
“secrecy” envelope and the outer “declaration” envelope.

The instructions directed voters to complete their ballots, place their ballots in the
provided secrecy envelope, then place the secrecy envelope containing their ballot in the
provided declaration envelope.

There are three general stages of the Board’s handling of absentee and mail-in ballots.
First, ballots arrive at the Board.

Second, before Election Day and before absentee and mail-in ballots are pre-canvassed
and canvassed (i.e., reviewed and counted), the Election Code requires county board of
elections staff to conduct some type of processing of each and every absentee and mail-in
ballot submission and, without opening the declaration envelope, make a record that the
ballot has been submitted: “The district register at each polling place shall clearly identify
electors who have received and voted absentee ballots as ineligible to vote at the polling
place, and district election officers shall not permit electors who voted an absentee ballot
to vote at the polling place.” 25 Pa. C.S. § 3146.6(b)(1); 25 P.S. § 3150.16(b)(1). The
only way for the district register to include information about voters who have already
submitted an absentee or mail-in ballot is for Board staff to review the submissions,
without opening the declaration envelopes, before pre-canvassing and canvassing, which
may start on Election Day. While processing ballot submissions in this second stage, the

Board identified potential deficiencies.
14.

15.

16.

17.

Case 4:20-cv-02078-MWB Document 193-4 Filed 11/20/20 Page 4 of 6

Third and finally, on and (to the extent necessary) after Election Day, ballots are pre-
canvassed and canvassed, in a process that is distinct from the above-described
processing of ballot submissions. Pre-canvassing is “the inspection and opening of all
envelopes containing official absentee ballots or mail-in ballots, the removal of such
ballots from the envelopes and the counting, computing and tallying of the votes reflected
on the ballots.” 25 Pa. C.S. § 2602 (q.1). Canvassing is “the gathering of ballots after the
final pre-canvass meeting and the counting, computing and tallying of the votes reflected
on the ballots.” § 2602(a.1).

To the extent that the Board identified a potential deficiency in an absentee or mail-in

ballot submission before Election Day while processing ballot submissions, if the Board

 

had contact information for the voter, the Board attempted to contact the voter to alert
them to the deficiency. On October 31, 2020, the Board provided both political parties
with a list of 2,752 voters, comprising (1) voters whose ballots had been returned because
of a postal issue (such as an undeliverable address) and (2) voters whose absentee and
mail-in ballot submissions contained potential deficiencies.

In total, 92 voters, after being contacted regarding a potential deficiency with their
absentee or mail-in ballot submission, came to the Montgomery County Human Services
Center before Election Day to address the potential deficiency. Once those ballots were
returned to the Board by voters, the ballots were scanned into the SURE system and then
segregated from other ballots while securely stored in locked cabinets in the Montgomery
County Human Services Center.

In Montgomery County, during the pre-canvass and canvass of ballots, which included a

review of absentee and mail-in ballots submitted before and on Election Day, the Board
18.

19.

20.

21.

22.

23.

Case 4:20-cv-02078-MWB Document 193-4 Filed 11/20/20 Page 5 of 6

concluded that 2,145 absentee and mail-in ballot submissions were deficient (which
includes the number of ballot submissions, included in the 2,752 described in Paragraph
15 above, that had been identified as containing a potential deficiency in the list released
on October). None of those 2,145 ballots were counted.

During the day on Election Day, the Board provided both political parties with a list of
the names of the voters whose ballots were cancelled during the pre-canvass. That list
included some, but not all, of the voters who had submitted the 2,145 deficient absentee
and mail-in ballots. To the extent the list did not address all of the deficient ballots, it was
because some ballots were received during the day on Election Day and were not pre-
canvassed.

As the Voter Services Office’s Mail-In Election Director, I helped oversee the pre-
canvass and canvass operations at the Montgomery County Human Services Center that
began at approximately 7:00 A.M. on Tuesday November 3, 2020.

Under 25 P.S. 3146.8(g)(1.1), one authorized representative of each candidate in an
election and one representative from each political party are permitted to remain in the
room in which the absentee ballots and mail-in ballots are pre-canvassed.

Republican and Democratic observers were permitted to be present, and were present,
throughout the entire pre-canvass and the canvass process.

Each stage of the pre-canvass and canvass process, from the review of the declaration
envelope to the scanning of all ballots, occurred within the full, unobstructed view of the
campaigns’ and political parties’ designated observers.

At no point on or after Election Day did the Trump Campaign or any other candidate or

party file any legal challenge or assert any formal objection or challenge based on the
Case 4:20-cv-02078-MWB Document 193-4 Filed 11/20/20 Page 6 of 6

observers’ access to the pre-canvassing/canvassing room or the observers’ ability to

observe the pre-canvass/canvass.

24. To my knowledge, there is no evidence of any voting fraud in Montgomery County

during the 2020 general election.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: November 19, 2020

LiQn

Frank Dean
